Title: From John Adams to John Jay, 25 August 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            Grosvenor Square Westminster August 25. 1785
          
          Yesterday, I had a long Conference with Mr Pitt for the first time.— He never had proposed any Interview with me, and I had delayed to request him to appoint any Time, after the first ceremonial Visit, for two Reasons; because that while Parliament was Sitting his Time and Mind were so engaged that it was impossible he Should attend in earnest to the Affairs of the United States, and because I expected that a little Time would bring, both from America and Ireland, Intelligence which would Somewhat lessen that Confidence with which the Ministry and the Nation were elated. Such Intelligence has now arrived: The twenty Resolutions have been, in Effect, given up that they might not be rejected by the Irish Parliament: and the Massachusetts Act of Navigation has appeared, together with Advices from Virginia, Philadelphia New York and various other Parts of the United States, which have excited a Serious Apprehension that all have the same Principles and Views.
          I Shall not attempt to give you the Conversation in detail, Yet it is necessary to give Some Particulars, from which you may judge, how much or how little may result from the whole.
          He asked me what were the Principal Points to be discussed between Us? I answered that I presumed the Marquis of Carmarthen had laid before the Kings Servants Some Papers which I had done myself the Honour to write to him. He said he had. I replied that those Letters related to the Evacuation of the Posts upon the Frontier: to the Construction of the Armistice: and to a Treaty of Commerce: and that besides these, there were the Negroes carried off contrary to the Treaty, and Some other Points which I had particularly explained to Lord Carmarthen. He Said that the carrying off the Negroes was So clearly against the Treaty, that they must take Measures to Satisfy that demand if We could prove how many were carryed off. I told him that Sir Guy Carleton could easily ascertain the Number, and that Coll Smith, who negotiated with Sir Guy, could do the Same, And that I had the Evidence of their Proceedings ready to produce whenever it was wanted. He entered then into the Subject of the Armistice, and We were longer upon this Point than We need to have been. I observed to him that Mr Blowers’s Construction was demonstrably absurd, because it would place


the whole Coast of America in the Period of five Months: the Coast of the United States certainly was not between the Canary Islands and the Equator, and therefore could not be included in the Period of two Months: it is neither in the Channell nor North Seas; and therefore cannot be within the Period of twelve Days: consequently if it is not in the Period of one Month, it must be in that of five Months.— an Idea that never could have been entertained a Moment by either of the contracting Parties. Mr Pitt Said he thought that was clear, and that this Point might be easily Settled: but as to the Posts, Says he, that is a Point connected with Some others that I think must be Settled at the same Time. I asked what those Points were? He Said the Debts. Several of the States had interfered, against the Treaty, and by Acts of their Legislatures had interposed Impediments to the Recovery of Debts, against which there were great Complaints in this Country. I replied to this, that I had explained this at great length to the Marquis of Carmarthen; but that I might now Add, that Congress had, very early after the Peace, proposed an Explanation of the Article, as far as it respected the Interest of Debts contracted before the War. They had instructed their Ministers at Paris to propose Such an Explanation to this Court. That We had proposed it, through Mr Hartley first and the Duke of Dorsett afterwards, and that I had renewed the Proposition to my Lord Carmarthen, upon my first Conference with him: but that We had never received any Answer. I thought it was best there Should be an Explanation; for I was perswaded that an American Jury would never give any Interest for the Time which run during the War. Mr Pitt Said that would Surprize People here; for that Wars never interrupted the Interest nor Principal of Debts, and that he did not See a Difference between this War and any other and the Lawyers here made none. I begged his Pardon here, and Said that the American Lawyers made a Wide Difference. They contended that the late War was a total Dissolution of all Laws and Government, and consequently of all Contracts made under those Laws. And that it was a Maxim of Laws that a Personal Right or Obligation, once dissolved or Suspended, was lost forever: that the Intervention of the Treaty, and the new Laws was necessary for the Revival of those ancient Rights and Obligations. That these Rights were in a State of Non Existence during the War, and no Interest during that Period could grow out of them. These being the opinions in America, it was not probable that any Jury would be found from Georgia to New Hampshire who would give, by their Verdict, Interest to a Creditor, and therefore it was most fair and equitable, that an Explanation Should be made, that the same Rule of Law might be observed on both Sides. This Observation appeared to Strike him. He said if there was any danger of this, it would be best that an Explanation Should be made; but that the Ballance of Debts was much in favour of this Country; which I did not deny. But he said the Government would not dare to make it, without previously feeling out the Dispositions of the Persons chiefly interested, and knowing how it would be taken by them. We had a much longer Conversation concerning these Debts and the Difficulty of paying them arising from the Restrictions on our Trade; in which I repeated to him what I had before Said to Lord Carmarthen, and to the Deputies of the Scotch Creditors; but as I have transmitted that to you before it is unnecessary to repeat it here.
          He then began upon the Treaty of Commerce; and asked what was the lowest Terms which would be Satisfactory to America. I answered, that I might not think myself competent to determine that Question. Articles might be proposed to me that I Should not think myself qualified to decide upon, without Writing to Congress. But I would venture So far as to Say, that I thought the Project I had communicated to Lord Carmarthen would give Satisfaction to America, and Secure the Friendship of the United States and the Essence of their Trade to this Country. But that in Proportion as a Plan less liberal was adopted that Friendship would be precarious and that Trade would be Scattered. I added, that the most Judicious Men in America had been long ballancing in their Minds the Advantages and Dissadvantages of a Commerce perfectly free on one side, and of a Navigation Act on the other: that the present time was a critical one: the late Intelligence from all Parts of America concurred, with the Navigation Act of the Massachusetts, in proving which Way the Ballance began to incline; and in my Opinion it would be decided by the conduct of this Country: it was now in his Mr Pitts, Power to decide it. But the more Americans reflected upon the great Advantages which they might derive from a Navigation Act, the more they would become attached to that System. I had heard there were five hundred foreign Ships employed the last Year in the Commerce of the United States: how easy would it be to have all these Ships the Property of American Citizens? and the Navigators of them American Seamen? There was once a Statute in England (that of 5. Ric. 2. c. 3.) “that none of the Kings liege People Should Ship any Merchandize out of or into the Realm but only in Ships of the Kings ligeance, on pain of Forfeiture.” I asked him what Physical or political Impediment there was to prevent the United States from adopting that very Act, in all its rigour. The Right of every Nation to govern its own Commerce, its own Exports and Imports, would not be denied, nor questioned by any Nation. This he agreed. Our Ability to build the Ships and our Abundance of Materials could not be doubted. this he assented to. No Body would pretend that our Produce would not find a Markett in Europe, in our own Ships, or that Europeans would not Sell Us their Manufactures to carry home in them. Even England, if She Should make ever so Strict Laws to prevent Exports and Imports in our Bottoms, would still be glad to receive and consume Considerable Quantities of our Produce, tho’ she imported them through France or Holland; and to Send Us as many of her Manufactures as We could pay for, through the Same channells. He more than Smiled assent to this; for he added that there were American Articles of much Importance to them. But he said that Englishmen were much attached to their Navigation. and Americans too, Says I, to theirs. But, Says he, the United States, having now become a foreign Nation, our Navigation Act would not answer its End, if We Should dispense with it towards Y[ou.] Here I begged his Pardon again; for I thought their Navigation Act would compleatly defeat its own End, as far as it respected Us; for the End of the Navigation Act, as expressed in its own Preamble, was to confine the Commerce of the Colonies to the Mother Country: but now We were become independent States, if carried into Execution against Us, instead of confining our Trade to Great Britain, it would drive it to other Countries. This he did not deny. But Says he you allow We have a Right. Certainly I do; and You will allow We have a Right too. Yes I do; But you cannot blame Englishmen for being attached to their Ships and Seamen, which are So essential to them. Indeed I do not, Sir, nor can you blame Americans for being attached to theirs, which are so much fewer and so much more essential to them.— No, I dont blame them. As this was a very Sprightly Dialogue and in very good Humour, I thought I might push it a little. I will be very frank with You sir Says I, and I think it will be best for Us to go to the Bottom of these subjects. The Americans think that their Exclusion from Your West India Islands, the Refusal of their Ships and Oyl and other Things, and their Exclusion from your Colonies on the Continent & Newfound[land,] discovers a Jealousy of their little naval Power and a fixed Sys[tem] of Policy to prevent the Grouth of it; and this is an Idea that they cannot bear. No, Says he. If We endeavoured to lessen your Shipping and Seamen, without benefiting or increasing our own, it would be hard and unreasonable, and would be a just ground of Uneasiness. But, When We only aim at making the most of our own means and Nurseries, you cannot justly complain. I am happy Sir to hear you avow this Principle, and agree with you perfectly in it.— let Us apply it.— both Parties having the Right and the Power to confine their Exports and Imports to their own Ships and Seamen, if both exercise the Right and Exert the Power in its full Extent, what is the Effect? The commerce must cease between them. Is this eligible for either? To be Sure, Says he, We Should well consider the Advantages and the Disadvantages in Such a Case. if it is not found to be eligible for either, Says I, after having well considered, what remains but that We Should agree upon a liberal Plan and allow equal freedom to each others Ships and Seamen; especially if it Should be found that this alone can preserve Friendship and good Humour, for I fully believe that this Plan alone can ever put this Nation in good Humour with America, or America with this Country. He then mentioned Ships and Oil. He said We could not think hard of them for encouraging their own Shipwrights, their Manufactures of Ships, and their own Whale Fishery. I answered, by no means; but it appeared unaccountable to the People of America, that this Country Should Sacrifice the general Interest of the Nation to the private Interest of a few Individuals, interested in the Manufacture of Ships and in the whale Fishery; so far as to refuse these Remittances from America, in Payment of Debts, and in Payment for Manufactures; which would employ so many more People, augment the Revenue so considerably, as well as the national Wealth, which would even, in others Ways, So much augment the Shipping and Seamen of the Nation. it was looked upon in America as Reconciling themselves to a diminution of their own Shipping and Seamen, in a great degree, for the Sake of diminishing ours in a Small one; besides keeping many of their Manufacturers out of Employ, who would otherwise have enough to do, and besides, greatly diminishing the Revenue, and consequently contrary to the Maxim which he had just acknowledged, that one Nation should not hurt itself, for the sake of hurting another, nor take Measures to deprive another of any Advantage, without benefiting itself.
          He then asked if We could grant to England by a Treaty any Advantages which would not immediately become the Right of France? I answered We could not. if the Advantage was Stipulated to England without a Compensation, France would be entituled to it without Compensation: But if it was Stipulated: for an Equivalent or reciprocal Priviledge, France must allow Us the Same Equivalent or reciprocal Priviledge. But, I added, France would not be a very Successfull Rival to Britain in the American Commerce, upon So free a Footing as that of the mutual Liberty of natural born Subjects and Citizens: upon the footing of the most favoured Nation, France would Stand a good Chance in many Things. in Case of mutual Navigation Acts, between Britain and America, France would have more of our Commerce than Britain. in Short Britain would loose and France gain; not only in our Commerce, but our Affections, in proportion as Britain departed from the most liberal System. Upon this He asked a Question which I did not expect.— What do you really think, Sir, that Britain ought to do? That Question, Sir, may be beyond my Capacity to answer, and my Answer may be Suspected, but, if it is, I will answer it to the best of my Judgment and with perfect Sincerity. I think this Country ought to prescribe to herself no other Rule but to take from America every Thing She can Send as a Remittance; nay, to take off every Duty, and give every Bounty, that Should be necessary to enable them to Send any Thing as a Remittance.— in this Case, America would prescribe to herself no other Rule than to take of British Productions as much as She could pay for. He might think this no Proof of our Republican Frugality; but Such was the Disposition of our People, and, how much soever I might lament it, I would not disguise it.— He then led me into a long rambling Conversation about our Whale Fishery, and the English Whale Fishery; and the French Whale Fishery that Mr De Calonne is essaying to introduce, too little interresting to be repeated. Yet I should mention that he asked me a Sudden Question, whether We had taken any Measures to find a Markett for our Oil any where but in France.— This Question must have been Suggested to him I think, either by Information that our Oil is wanted in Some Countries upon the Continent, or by a Suspicion that We have been trying to introduce our Oil into Ireland. I answered that I believed We had, and I had been told that Some of our Oil had found a good Markett at Bremen; but there could not be a doubt that Spermaceti Oyl might find a Markett in most of the great Cities of Europe, which were illuminated in the Night, as it is so much better and cheaper than the Vegetable Oil that is commonly used. The Fat of the Spermaceti Whale gives the clearest and most beautifull Flame, of any Substance that is known in Nature, and We are all Surprized that you prefer Darkness, and consequent Robberies, Burglaries and Murders in your Streets, to the Receiving as a Remittance our Sperma Cæti Oyl. The Lamps around Grosvenor Square I know and in Downing street I suppose are dim by Midnight, and extinguished by two o clock; whereas our Oyl would burn bright till Nine O Clock in the Morning, and chase away before the Watchmen all the Villains, and save you the Trouble and Danger of introducing a new Police into the City.—
          He Said He owned he was for taking Advantage of the present Short time of Leisure to mature Some Plan about these Things. I told him I rejoiced to find that was his Opinion and that I would be at all times ready to attend him or any other Minister, whenever any Explanation should be wanted from me: that I was anxious for an Answer concerning the Posts, as I was in duty bound to insist on their Evacuation. He Said He thought that connected with Several other Points, and Should be for Settling all these together, So that he must reserve himself at entire Liberty concerning them.
          I am Sorry that, in representing all these Conversations, I am obliged to make myself the principal Speaker. But I cannot get them to talk. The Reason is they dare not. all must be determined in the Cabinet, and no Single Minister chooses to commit himself, by giving any opinion, which may be ever quoted to his Disadvantage by any Party. This is not only the State of Mind of every Minister, but of every Ministry. They have an unconquerable Reluctance to deciding upon any Thing, or giving any Answer: and although Mr Pitt and Lord Carmarthen have hazarded opinions upon some Points to me I dont believe I Shall get any Answer, Officially, from the Cabinet or the Minister of foreign Affairs. I wish for an Answer, be it ever so rough or unwise. Mr Pitt I confess was much more open than I expected. He was explicit in my favour, relative to the Negroes, the Armistice, and for digesting the whole in the present Leisure, and giving me an Answer. I should rejoice in a Cabinet Answer to all my Letters, and especially in a Counter Project of a Treaty. But I will be so free to Say I dont expect any Answer at all before next Spring; nor then unless Intelligence Should arrive of all the States adopting a Navigation Act or authorizing Congress to do it; and even in that Case I am inclined to think they will try the Experiment and let our Navigation Acts operate, to Satisfy themselves which People will first roar out with Pain. They deceive themselves Yet in Many Points, which I may enumerate in a future Letter.
          From what Mr Pitt Said I am convinced We shall have no Answer concerning the Posts.
          With great Respect and Sincere Esteem / I have the Honour to be, sir, your most / obedient and most humble servant
          
            John Adams.
          
          
            This Letter will be delivered you by Mr Charles Storer, your old Acquaintance, who has Served me much as a private Secretary, and that without Fees.
          
        